DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 7 is amended

Election-Restrictions
Claims 4 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A coil component, comprising: 
a substrate body having a first resin part formed by a resin that contains magnetic grains, and a second resin part joined to a surface of the first resin part and formed by a material that contains resin, and whose insulation property is higher than that of the first resin part; 
a coil embedded in the first resin part and formed by a conductor having an insulating film; 
leader parts formed by the conductor and led out from the coil to the second resin part; and 
terminal parts connected electrically to the leader parts; 
wherein covered parts of the leader parts, which are covered with the insulating film, are embedded partially in the second resin part, and 
the second resin part is disposed between the terminal parts and the first resin part.
The most relevant prior art references are as follows:
(i) Kawaguchi et al. (US 20190088413 A1) substantially teaches (see para 0066 and fig. 2) the magnetic resin layer 7 of the coil component 1 has the first magnetic 
(ii) Otani et al. (US 20170162319 A1) teaches (see Fig. 1 and para 0069-0070) that the insulator 30 may be made of an insulating resin such as benzocyclobutene or an insulating inorganic material such as glass ceramics. The thickness of the insulator 30 may be a thickness capable of covering the first and second coil conductors 21, 22 and is, for example, 45 μm or more and 150 μm or less. The composite body 40 is made of a composite material of a resin material 41 and a metal powder 42. The resin material 41 may be, for example, an organic material such as a polyimide resin and an epoxy resin.
(iii) Nakatsuji et al. (US 20180012698 A1) teaches (see para 0150) that In each of the electronic components 10 and 10 a to 10 c, the insulating resin (an example of the first resin) used as the material of the insulating layers 26 a to 26 e and the insulating resin (an example of the second resin) used as the material of the low expansion portion 80 may be the same. In this case, however, the low expansion portion 80 is magnetic.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837